t c summary opinion united_states tax_court lisa hamilton savary petitioner v commissioner of internal revenue respondent docket no 6839-09s filed date thomas l severance for petitioner thomas a dombrowski for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 the issues for decision are whether pursuant to an income_tax convention between the united_states and france the united_states is precluded from taxing petitioner a u s citizen but resident of france on all or a portion of her income whether petitioner is entitled to exclude all or a portion of her income under sec_911 whether petitioner is entitled to a credit under sec_901 for all or a portion of the taxes paid to france and whether petitioner is liable for the accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts supplemental stipulation of facts second supplemental stipulation of facts and accompanying exhibits petitioner resided in paris france when the petition was filed petitioner is a u s citizen who was born in the state of north carolina since petitioner has worked for united airlines as a flight attendant based out of charles de gaulle airport cdg in paris france in petitioner married fabien savary mr savary a french citizen petitioner and mr savary established a home in paris and have two children together during petitioner was registered to vote in france held other registrations in france and received all of her mail at her home in paris petitioner did not have a residence in the united_states petitioner received wages of dollar_figure for her work as a flight attendant for united airlines in during that year petitioner worked on approximately flights departing from cdg flying through international airspace and landing in a gateway city located within the united_states for petitioner paid income_tax to france on the total amount of her wages from united airlines including the portion allocable to her services in the united_states and in international airspace petitioner timely filed her federal_income_tax return reporting wages of dollar_figure attached to petitioner’s tax_return was a form_2555 foreign_earned_income on which petitioner excluded dollar_figure of her income as foreign_earned_income in a notice_of_deficiency respondent disallowed the exclusion claimed by petitioner for foreign_earned_income respondent also determined that petitioner is liable for an accuracy-related_penalty under sec_6662 a exclusion of income under the convention discussion2 petitioner contends that none of her income for the year in issue is subject_to federal_income_tax pursuant to the united states-france convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital date u n t s tax_treaties cch par hereinafter sometimes referred to as the united states-france convention or convention petitioner specifically cites article paragraph which provides notwithstanding the preceding provisions of this article remuneration derived by a resident of a contracting state in respect of an employment exercised as a member of a regular complement of a ship or aircraft operated in international traffic shall be taxable only in that state respondent contends that petitioner’s income remains subject_to federal_income_tax pursuant to article paragraph of the convention commonly known as the saving clause as relevant herein article paragraph provides we decide this case without regard to the burden_of_proof notwithstanding any provision of the convention except the provisions of paragraph the united_states may tax its residents as determined under article resident and its citizens as if the convention had not come into effect although many foreign countries tax their residents on their worldwide income the united_states taxes its citizens as well as its residents on their worldwide income 74_tc_406 emphasis added accordingly the united_states insists on the inclusion of a saving clause in its tax_treaties and conventions id the effect of a saving clause is to reserve the right of the united_states to tax its citizens and residents on the basis of the provisions of the internal_revenue_code without regard to the provisions of the treaty or convention id paragraph of article of the united states-france convention provides that certain articles of the convention take precedence over the saving clause but article is not among those provisions accordingly petitioner is not entitled to exclude her entire income earned as a flight attendant for united airlines pursuant to article paragraph of the convention and her income is taxable under the provisions of the internal_revenue_code see filler v commissioner supra pincite b foreign_income exclusion under sec_911 sec_911 allows a qualified_individual to exclude from gross_income foreign_earned_income a qualified_individual is a u s citizen whose tax_home is in a foreign_country if that individual is a bona_fide_resident of a foreign_country for an uninterrupted period that includes an entire taxable_year sec_911 bona_fide residence in a foreign_country for an uninterrupted period may be established even if temporary visits are made during the period to the united_states or elsewhere on vacation or business sec_1_911-2 income_tax regs foreign_earned_income is the amount received by such individual from sources within a foreign_country which constitute earned_income attributable to services performed by such individual sec_911 petitioner has resided in paris france continuously since in petitioner married mr savary and together they established a home in paris in petitioner lived with her husband in their home in paris and she also held registrations and voted in france all of the time that petitioner was in the united_states during was related to her duties as a flight attendant for united airlines therefore in petitioner was a bona_fide_resident of france and not a resident_of_the_united_states sec_911 does not define foreign_country however one of its implementing regulations sec_1_911-2 income_tax regs does h foreign_country --the term foreign_country when used in a geographical sense includes any territory under the sovereignty of a government other than that of the united_states it includes the territorial waters of the foreign_country determined in accordance with the laws of the united_states the air space over the foreign_country and the seabed and subsoil of those submarine areas which are adjacent to the territorial waters of the foreign_country and over which the foreign_country has exclusive rights in accordance with international law with respect to the exploration and exploitation of natural_resources this court has held that international waters are not a foreign_country and that income earned while traveling in international waters is not foreign_earned_income excludable from gross_income under sec_911 clark v commissioner tcmemo_2008_71 likewise in rogers v commissioner tcmemo_2009_111 this court held that international airspace is also not a foreign_country for purposes of sec_911 and income earned while working in international airspace is not foreign_earned_income and must be included in income the parties stipulated that percent of petitioner’s income from united airlines for was earned in or over foreign countries such income is therefore excludable as foreign_earned_income the remaining portion of petitioner’s income was earned while in the united_states or in international airspace and is therefore includable in gross_income accordingly petitioner is entitled to an exclusion from income of dollar_figure under sec_911 c foreign_tax_credit under sec_901 as previously discussed the saving clause in article paragraph of the united states-france convention takes precedence over article however it does not affect the convention rules on relief from double_taxation found in article however a fair reading of article of the convention indicates that petitioner is entitled to a tax_credit from france and not the united_states in respect of income received from sources within the united_states u s source income under paragraph a of article of the convention the united_states shall allow to a citizen_of_the_united_states as a credit against the united_states income_tax i the french income_tax paid_by or on behalf of such citizen the treasury_department technical explanation of the united states-france convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital signed at paris on date tax_treaties cch par explains that the credit against u s tax is to be limited to the amount of u s tax due with respect to net foreign_source_income paragraph b of article of the convention provides that for an individual who is both a resident of france and a citizen_of_the_united_states i the united_states shall allow as a credit against the united_states income_tax the french income_tax paid after certain credits which are not applicable on the facts of this case the treasury_department technical explanation explains that where u s tax is due solely by reason of citizenship then the united_states will allow a credit for french tax imposed on the basis of residence here most of petitioner’s income is taxable in the united_states not merely because she is a citizen but rather because such income is u s source income earned while working in the united_states or in international airspace the convention further provides in paragraph a of article that for income arising in the united_states that may be taxed or shall be taxable only in the united_states in accordance with the provision of this convention shall be taken into account for the computation of the french tax where the beneficiary of such income is a resident of france in that case the united_states tax shall not be deductible from such income but the beneficiary shall be entitled to a tax_credit against the french tax article paragraph of the convention also provides that a term not otherwise defined is to have the meaning which it has under the taxation laws of that state id this provision would appear to require use of the u s source_of_income rules at least where a treaty or convention fails to adequately define the source of the income as is the case here filler v commissioner t c pincite thus it seems clear that in article of the convention the united_states consented only to provide a foreign_tax_credit on income attributable to sources in france as determined under the source_of_income rules of the internal_revenue_code and not to u s source income see filler v commissioner supra pincite at the same time france consented to provide a tax_credit against french taxes for u s income taxes on u s source income see id because we have already held that petitioner is entitled to exclude such part of her income that is attributable to sources in france she is not entitled to a credit for u s tax payable on such foreign_source_income the remaining portion of petitioner’s income as discussed supra is u s source income and is therefore not eligible for a credit for foreign tax paid accordingly petitioner is not entitled to a foreign_tax_credit under sec_901 finally it would appear that under the convention relief from double_taxation is available here only as a credit against the french tax we are aware that petitioner has already sought such relief and that it was denied by the french authorities in reliance on article paragraph of the united states-france convention but we think that they erred in this respect as more fully explained above petitioner may be able to seek reconsideration by the french authorities in the application of their own law see filler v commissioner supra pincite and as a last resort petitioner may be able to present her case to the french competent_authority in accordance with the united states- france convention article mutual_agreement_procedure of which paragraph provides where a person considers that the actions of one or both of the contracting states result or will result in taxation not in accordance with the provisions of this convention he may irrespective of the remedies provided by the domestic law of those states present his case to the competent_authority of the contracting state of which he is a resident or national the case must be presented within three years of the notification of the action resulting in taxation not in accordance with the provisions of this convention see also filler v commissioner supra pincite d accuracy-related_penalty under sec_6662 sec_6662 and b imposes a penalty equal to percent of the amount of any underpayment attributable to negligence or disregard of rules or regulations the commissioner bears the burden of production with respect to the accuracy-related_penalty see sec_7491 116_tc_438 we hold that respondent has not met his burden of production accordingly petitioner is not liable for the accuracy-related_penalty under sec_6662 conclusion we have considered all of the arguments made by the parties and to the extent that we have not specifically addressed them we conclude that they are without merit to reflect the foregoing decision will be entered under rule
